DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
 This Office Action is in response to an amendment filed on 12/10/2020. As directed by the amendment, claims 11-47 were canceled, claims 1, 4-5, and 8-9 were amended, and no new claims were added. Thus, claims 1-10 are pending for this application. 
 
Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dixon (US 2010/0224191).
Regarding claim 1, Dixon discloses (Fig. 2C) a flow therapy apparatus comprising: 

a blower (gas flow controller 68, in the form of “a variable speed blower”, paragraph [0036]) which receives the flow of gases from the inlet port, the blower configured to mix the flow of gases from the at least two different gas sources to produce mixed gases (paragraph [0036]; and 
one or more sensors (flow sensor 65) configured to measure a property of the flow of gases flowing through the gases flow path (paragraph [0036]), at least one of the one or more sensors located after the blower (see Fig. 2C).

 
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US 2010/0224191) in view of Cewers (US 2008/0092891).
Regarding claims 2-3, Dixon discloses at least one of the at least two different gas sources comprises oxygen gas (oxygen inlet 61 receives clean oxygen from an oxygen source, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet port of Dixon to include a valve configured to deliver a flow of the oxygen gas to the blower wherein the valve comprises a proportional valve, as taught by Cewers, for the purpose of allowing the amount of gas flow to the patient to be adjustable as a proportion of the electrical current flowing through the electromagnet of the valve (paragraph [0005] Cewers).
 
  Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US 2010/0224191) in view of Wilkinson (US 2014/0137859).
Regarding claim 4, Dixon discloses one or more sensors, but does not disclose the one or more sensors comprise two or more ultrasonic transducers. However, Wilkinson teaches (Fig. 1-2) a gas flow path (see path in Fig. 2) comprising one or more sensors (ultrasonic sensors 166,168), wherein the sensors comprise two or more ultrasonic transducers (ultrasonic sensors 166,168).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more sensors of Dixon to include two or more ultrasonic sensors, as taught by Wilkinson, for the purpose of assessing the relative concentration of oxygen in the chamber (see paragraph [0063]), thereby allowing a user to control the apparatus to achieve a desired composition gas mixture (paragraph [0063] Wilkinson).
Regarding claim 5, Dixon discloses one or more sensors, but does not disclose the one or more sensors comprise a gas concentration sensor. However, Wilkinson teaches (Fig. 1-2), a gas flow path (see path in Fig. 2) comprising one or more sensors (ultrasonic sensors 166,168), wherein the sensors comprise a gas concentration sensor (ultrasonic sensors 166,168 measure gas concentration, paragraph [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more sensors of Dixon to include a gas concentration sensor, as taught by Wilkinson, for the purpose of assessing the relative concentration of oxygen in the chamber (see paragraph [0063]), thereby allowing a user to control the apparatus to achieve a desired composition gas mixture (paragraph [0063] Wilkinson).
Regarding claim 6, Wilkinson discloses the ultrasonic transducers are configured to determine a gas concentration (paragraph [0063]).


  Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US 2010/0224191) in view of Wilkinson (US 2014/0137859), and further in view of Carrillo (US 2012/0065533).
 Regarding claim 7, the combined Dixon/Wilkinson discloses a sensor configured to determine flow rate (flow sensor 45 of Dixon), and discloses ultrasonic transducers to measure gas concentration (ultrasonic sensors 166,168 of Wilkinson), but does not disclose the ultrasonic transducers are configured to determine a flow rate.
However, Carillo teaches (Fig. 9) a respiratory device using ultrasonic sensors to measure gas concentration in addition to measuring gas flow rate (paragraph [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasonic sensors of the combined Dixon/Wilkinson reference to be configured to also determine a flow rate, as taught by Carrillo, for the purpose of allowing for the ultrasonic sensors to simultaneously measure gas concentration and flow rate (paragraph [0062] Carillo).

  Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US 2010/0224191) in view of Wilkinson (US 2014/0137859), and Carrillo (US 2012/0065533), and further in view of Patel (WO 2013137753).
Regarding claims 8-9, the combined Dixon/Wilkinson/Carrillo reference discloses one or more sensors, but is silent regarding the one or more sensors comprise a heated temperature sensing element, wherein the heated temperature sensing element is configured to determine a flow rate. However, Patel teaches (Fig. 1 and 16) a respiratory apparatus comprising a heated temperature sensing element (sensor 130 having thermistors 140,142) wherein the heated temperature sensing element is configured to determine a flow rate (paragraph [0294]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one sensors of the combined Dixon/Wilkinson/Carrillo reference to include a heated temperature sensing element configured to determine a flow rate, as taught by Patel, for the purpose of providing a measurement of flow velocity within 50% of the actual point velocity and temperature within 0.3 degrees Celsius (paragraph [0294]).
Regarding claim 10, as best understood, Wilkinson discloses at least one of the one or more sensors are located on a sensing module (ultrasonic sensors 166,168 are located on sensing module 170).
  
 Response to Arguments
 Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. 
Regarding rejection of claim 1, applicant argued that Dixon fails to disclose “blower configured to mix the flow of gases from the at least two different gas sources to produce mixed gases” because Dixon discloses a mixing manifold that mixes air with oxygen and therefore the gas provided to the downstream blower is already mixed (see page 6 paragraph 1 of Remarks). 

  Applicant’s arguments regarding allowance of the dependent claims have been considered but are moot due to rejection of all independent claims.

 Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Clark (GB 191408838) discloses an apparatus that similar to the independent claim (inlet port, a downstream blower for mixing two sources of gas, and a gas flow path).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785